— Appeal by the defendant from a judgment of the County Court, Westchester County (Silver-man, J.), rendered July 12, 1991, convicting him of attempted robbery in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at trial in a light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
Further, under the circumstances of this case, the court’s refusal to grant a two-day adjournment was not an improvident exercise of discretion (see, People v Edwards, 160 AD2d 722).
The defendant’s remaining contention is without merit. Mangano, P. J., Sullivan, Balletta and O’Brien, JJ., concur.